Citation Nr: 1826740	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1967 to October 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

Additionally, TDIU is an element of the Veteran's increased rating claim because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is included in the present appeal, as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran previously underwent a VA psychiatric examination in July 2012.  The Veteran indicated in his December 2014 appeal to the Board that his medical treatment records after July 2012 demonstrate that he is entitled to a higher rating for his service-connected PTSD, and the Veteran's VA treatment records after July 2012 contain multiple assessments indicating a worsening of PTSD symptoms.  Thus, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected PTSD.  

As noted above, the Board has taken jurisdiction over a claim of entitlement to TDIU; in the July 2012 VA examination report, the examiner noted that after service, the Veteran worked at a telephone company for most of his life, noting that he was able to get by because he worked mostly alone, though he did note that he was suspended from work a few times in the 1980's due to issues relating to his alcohol use.  The examiner further noted that the Veteran retired in 2006 due to deteriorating health, and that he has reported an increase in PTSD symptoms subsequent to stopping working and decreasing his alcohol intake.  When viewed in the light most favorable to the Veteran, the Board construes this contention as a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran has not completed a VA Form 21-8940, nor has he provided his full employment history, which is necessary for VA to properly adjudicate a TDIU claim.  Thus, on remand, the AOJ should confirm with the Veteran that he wishes to pursue a claim for a TDIU.  If so, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran.

The Veteran indicated in his December 2014 appeal that he was basing his appeal on new medical evidence from July 2012 to the present, noting that all of his treatment for PTSD was provided at the Stratton VA Medical Center (VAMC).  The most recent VA treatment records associated with the claims file are dated from November 2014, and a November 2014 behavioral health outpatient progress note indicates that the Veteran's treatment plan at that time included weekly treatment sessions.  Thus, it appears there are outstanding VA treatment records, and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for TDIU, VA Form 21-8940, if he wishes to pursue such a claim.

2.  Obtain any and all outstanding VA treatment records from the Albany Stratton VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file. 

3.  Schedule the Veteran for a VA mental health examination to determine the current severity of his anxiety disorder and its effect on his social and occupational functioning.  

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

